  4:17-cr-03033-RGK-CRZ Doc # 58 Filed: 07/07/20 Page 1 of 1 - Page ID # 485




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                          4:17CR3033

      vs.
                                                          ORDER
MICHAEL SCOTT SHIRLEY,

                    Defendant.


      IT IS ORDERED that:

      (1) The Federal Public Defender or his designee is appointed to represent
the defendant concerning his compassionate release motion (Filing no. 51).

       (2) The Federal Public Defender or his designee shall enter his appearance
at his earliest convenience.

      (3) The Clerk of Court shall provide copies of Filing nos. 51 - 57 and this
Order to the Federal Public Defender.

       (4) Counsel shall file simultaneous briefs on the issue of compassionate
release no later than July 22, 2020.

      Dated this 7th day of July, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
